Citation Nr: 0108172	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas, which denied the veteran's claim 
of entitlement to service connection for PTSD.

The veteran withdrew his April 2000 request for a travel 
board hearing in May 2000.  38 C.F.R. § 20.704 (e)(d) (2000).

REMAND

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  The veteran claims 
entitlement to service connection for PTSD, which he argues, 
was caused by his Vietnam experience. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  If the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, the record must 
contain corroborative evidence that the in-service stressor 
occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 
106-475, §§ 3 and 7, 114 Stat. 2096, 2996-2100 (2000) sets 
forth four different aspects of the VA's duty to assist the 
veteran in the development of his claim: (1) a general duty 
to assist the veteran in obtaining evidence of the claim; (2) 
a duty to assist in obtaining records that the veteran 
adequately identifies; (3) for compensation claims, a duty to 
assist in obtaining service records and any other relevant 
records held by a Federal body; and (4) a duty to provide 
necessary medical examinations and opinions for compensation. 
VCAA, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The veteran contends that his claimed PTSD is derived from 
two specific in-service stressors.  With regard to the first 
incident, the veteran relates that upon their arrival in 
Vietnam in 1969, his group could not land because the base 
was under attack, and that this caused him great confusion 
and apprehension.

The veteran relates the second incident as follows:

A fellow marine that I use to hang around 
with got angry and lost it and killed 
another fellow marine I knew.  I was 
about 30 to 40 feet from where it 
happened.  The marine died right away and 
the guy who shot him turned himself in.  
It took me a minute to get to the body 
because of my cast.  I cried because it 
was a friend.

The veteran notes that this incident took place in or about 
June 1970 in Da Nang.
His service medical records reflect that he was treated for 
an anxiety as a result of the death of friend in June 1970, 
although treatment records do not definitively indicate the 
time or place of the anxiety inducing event.  The medical 
record is stamped by the San Francisco Fleet Post Office.

Despite two prior diagnoses of PTSD by the veteran's treating 
physician in or about 1998, a 1999 VA examiner found that the 
veteran's psychiatric history and symptoms did not meet the 
diagnostic criteria for PTSD under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  None of the diagnoses are sufficiently developed to 
fully assist the veteran in the adjudication of his claim.

With regard to earlier diagnoses of PTSD, the veteran's 
treating physicians did not make a medical opinion as to the 
nexus between the veteran's related stressor and his present 
symptoms of PTSD.  See Cohen, 10 Vet. App. at 129 (requiring 
evidence of a causal nexus between veteran's symptoms and 
service related stressor).

With regard to the 1999 examination, the basis for the VA 
examiner's finding is unclear.  In stating that the veteran 
did not meet the criteria for PTSD under DSMV-4, the examiner 
failed to explain which criteria were not met.  It appears 
from the record that the examiner doubted the veracity of the 
veteran's statements.  The veteran was unable to provide the 
examiner with any detail as to the alleged stressor events.  
The examiner stated that the veteran was a poor historian and 
diagnosed him with persistent dementia as a result of his 
former alcohol abuse.  The examiner did not mention or 
otherwise note the June 1970 service medical record 
indicating that the veteran underwent in-service treatment 
for anxiety related to the death of a friend.  The examiner 
explicitly stated that he found no link between the stressors 
and the veteran's current symptoms.

The credibility of the veteran's stressors is a determination 
to be made by the adjudicative body.  The veteran's service 
records note that his military occupational specialty (MOS) 
was bulk fuel man.  He received the Vietnam Defense Service 
Medal, the Vietnam Service Medal and the Vietnam Campaign 
Medal.  The service records reflect foreign and or sea 
service in excess of one year.  However, the record does not 
reflect that the veteran's combat status has been verified, 
nor does it appear that the RO made a determination of 
credibility as to the credibility of the claimed in-service 
stressors.  Further, the records do not reflect that the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) was contacted, or that attempts were made 
to procure the veteran's personnel file.  Verification of the 
veteran's alleged stressors and combat status is necessary to 
assist the veteran in the adjudication of his claim.  
38 C.F.R. § 3.304(f), 4.125(a); Moreau, 9 Vet. App. at 395.  
Accordingly, the record does not reflect that the RO made 
sufficient attempts to verify the veteran's claim stressors 
or combat status through other appropriate channels as 
required by the VCAA. VCAA Pub. L. No. 106-475, § 3a, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Furthermore, the VCAA requires that the VA provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. VCAA Pub. L. No. 
106-475, § 3a, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

The record contains competent evidence of a current 
disability; the veteran has a clear diagnosis of PTSD from 
his 1998 treating physicians.  There is evidence that his 
PTSD is associated with service.  He has provided lay 
statements indicating that his PTSD is related to the death 
of a friend in service, further the record reflects in-
service treatment for an anxiety disorder related to the 
death of his friend.  However, given the conflicting medical 
diagnoses and the lack of a nexus opinion, the case does not 
contain sufficient medical evidence for the Board to make a 
decision, accordingly, a remand is required.  Id.

In view of the above, this case is REMANDED for the 
following:

1.  The RO should develop the veteran's 
statements regarding his alleged stressful 
events and incidents in service.  The RO 
should attempt to obtain the veteran's 
personnel records (201 File), any relevant 
morning reports, and contact the USASCRUR 
in an attempt to obtain any relevant 
corroborating information.  If the RO is 
unable to obtain any of the indicated 
service records and/or information, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

3.  In regard to additional development, 
if either of the veteran's claimed 
stressors are verified, the RO should 
consider referring the case back to the 
1999 VA psychiatric examiner(s) for an 
addendum to the report in light of the 
additional stressor evidence or to 
affording the veteran another VA 
examination, with instructions to the 
examiner as to the verified stressors 
that may be considered in deciding 
whether the veteran has service-related 
PTSD.  The VA psychiatric examiner(s) 
should determine the correct diagnosis of 
any psychiatric disorder present and 
determine whether the diagnostic criteria 
for PTSD are satisfied. If any are not 
satisfied, the examiner(s) should specify 
which criteria are not satisfied.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  If PTSD is found, the examiner 
is requested to express an opinion as to 
whether such is related to the veteran's 
military service, specifically whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
recognized.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding her 
participation in said examination.

4.  After the development requested above 
have been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for PTSD.  In re-adjudicating 
this claim, the RO should consider 
38 C.F.R. § 3.304(f) and make a specific 
finding as to whether the veteran served 
in combat in Vietnam.  Cohen, 10 Vet. 
App. at 128.

If any benefit sought on appeal is not granted, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and afforded opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



